Young, J.
This is a motion brought under the authority of subdivision 5 of section 10 of the Court of Claims Act, seeking permission by the claimant as committee of an incompetent to file a claim on behalf of said incompetent after the expiration of the statutory period of ninety days.
The incompetent was injured at the Hudson Eiver State Hospital at Poughkeepsie on or about March 17, 1951. The claimant, as her committee, was informed of this by letter on March 21,1951. On that date the committee was released from the Memorial Hospital in Albany, New York, where he had been confined since March 8, 1951, having suffered a compound fracture of his left leg. Prom his discharge from the hospital up to and including July 31,1951, the committee was confined to his home and was totally immobilized as a result of having been placed in a plaster cast extending to his hip.
The provisions of section 10 of the Court of Claims Act apply to a committee with the same force and effect as if he were suing individually and on his own behalf. (Liftchild v. State of New York, 180 Misc. 292.)
The claimant, having been totally immobilized in his bed with a plaster cast up to his hip throughout the ninety-day statutory *343period, was sufficiently incapacitated so that he could not logically be expected to give any thought or attention to the prosecution of a cause of action on behalf of the incompetent. The claimant has shown reasonable excuse for failure to file. (Rugg v. State of New York, 278 App. Div. 216.)
Permission is hereby granted to the claimant to file a claim on behalf of the incompetent.
Submit order accordingly.